 

Exhibit 10.18

TRANSITION AND CONSULTING AGREEMENT

 

This Transition and Consulting Agreement (“Agreement”) is made and entered into
between Planet Fitness, Inc., Planet Fitness Holdings, LLC and its parents,
subsidiaries and affiliates (collectively, “the Company” or “Planet Fitness”)
and Richard Moore (“Employee” or “you”) concerning the terms of your separation
from the Company.

RECITALS

WHEREAS, Employee was employed by the Company as the Chief Administrative
Officer and General Counsel; and

WHEREAS, the Company and Employee desire, and have determined that it is in
their mutual best interest, to cease their employment relationship effective as
of close of business on November 30, 2017 (“Separation Date”); and

WHEREAS, the Company has agreed to provide certain separation benefits to
Employee in exchange for Employee’s tender of his resignation and execution and
delivery of a general release of claims as set forth in this Agreement and as
previously agreed to in Company’s and Employee’s July 2, 2015 Employment
Agreement (“Employment Agreement”) and April 30, 2013 Class M Unit Award
Agreement (“Award Agreement”), both of which are incorporated herein by
reference; and

WHEREAS, the Company and Employee intend to execute or have executed this
Agreement, along with the Employment Agreement and Award Agreement, and agree
that in the instance of a conflict, the most restrictive covenants as to
Employee will control;

WHEREAS, Employee has accepted the Company’s offer of separation benefits as set
forth in this Agreement and has agreed to tender his resignation and to execute
and deliver a general release of claims to the Company, as well as to work in a
transitional and consulting capacity.

NOW, THEREFORE, in consideration of the mutual promises and undertakings
previously agreed upon in the Employment Agreement and Award Agreement and as
set forth herein, the Parties agree as follows:

1.Separation Date and Consideration.  Your employment with the Company will
terminate effective November 30, 2017, the Separation Date.  In the event that
you choose not to accept this offer, the Company reserves the right to terminate
your employment prior to the Separation Date and will not be obligated to make
any payments or provide any other benefits to you.  As of the last day of your
employment, all salary payments will cease and any benefits you had under
Company-provided benefit plans, programs or practices will be terminated, except
as required by the Employment Agreement, Award Agreement, and federal or state
law and/or as provided in Paragraph 3, below.  Specifically, and pursuant to the
Employment Agreement, the Company will provide you:

 

Page 1 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

1.1Your “Base Salary” ($315,000/year) for the final payroll period of your
employment, through your Separation Date;

1.2Compensation at the rate of your Base Salary for any vacation time earned but
not used as of the Separation Date;

1.3Any annual bonus awarded but not yet paid for the bonus year preceding the
year in which your Separation Date occurs; and

1.4Reimbursement for business expenses incurred by you but not yet paid to you
as of the Separation Date, provided you submit all expenses and supporting
documentation required within thirty (30) days of the Separation Date, and
provided further that such expenses are reimbursable under Company policies.  

As further consideration for this Agreement, the Company and Employee agree as
follows:

1.5The Company will pay Employee his Base Salary for the payroll periods
extending through and including December 31, 2017;

1.6The Company will modify the stock option agreement granted to Employee dated
May 4, 2017 pursuant to the Planet Fitness, Inc. 2015 Omnibus Incentive Plan
(the “Grant”) such that the Grant will continue to vest pursuant to Sect. 3(a)
thereof (and notwithstanding Sect. 3(c) thereof) as if Employee continued
employment with the Company through December 31, 2019 (the “Special Vesting
Modification”); and

1.7Any annual cash bonus awarded but not yet paid for the bonus year 2017.

2.Insurance.  Except as expressly provided in Paragraph 3, below, your
participation in all employee benefit plans of the Company will end as of the
Separation Date, in accordance with the terms of those plans.  If you are
currently covered by the Company’s group health insurance plans, you will be
eligible to elect to continue your group medical and dental coverage at your own
expense for a period of up to 18 months subject to the terms of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”).  You may elect COBRA coverage for
as long as you are eligible to do so.  If you have participated in the Health
Care Flexible Spending Account program, you will have until the end of the
current year to submit for reimbursement any qualifying expenses incurred prior
to the Separation Date.  However, you will not continue to earn vacation or
other similar benefits after the Separation Date.  

3.Consulting Arrangement.  From December 1, 2017 through December 31, 2018, the
Company will retain your services as a consultant to assist with the transition
of your position (“Consulting Arrangement”).  The terms of the Consulting
Arrangement are as follows:

3.1You shall provide to the Company the services set forth in this Section 3.1
(the “Services”):

3.1.1From December 1, 2017 through December 31, 2018, you will not be required
to travel to Planet Fitness Headquarters more than three times per week, but you
agree

 

Page 2 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

to be available by phone and email as needed on a reasonable basis, and to
provide support to the Legal Department and Executive Team as requested.  You
will respond to all requests for assistance in a timely manner.  During this
time, you will be available for weekly calls.  You further agree to perform the
Services to the best of your ability.

3.1.2The Company shall not control the manner or means by which you perform the
Services, but the Company shall remain responsible for all final decisions
pertaining to Company matters.

3.2The Company shall pay you a fixed amount of $26,250.00 per month (the
“Consulting Fee”) to compensate you for providing the Services.  As further
consideration for the Services, if Employee timely elects continued coverage
under COBRA, the Company shall provide Employee with an amount equal to the
Employee’s COBRA premiums necessary to continue Employee’s coverage (including
coverage for eligible dependents, if applicable) under COBRA (“COBRA Coverage
Payment”).  While enrolled in COBRA, Employee shall have the same rights to add
newly-acquired dependents to the Company’s group health plan as similarly
situated employees.  Employee agrees to notify the Company if he becomes
eligible for other group health insurance coverage from another source, and
should that occur, the Company will no longer be obligated to provide COBRA
Coverage Payments to the Employee or COBRA Coverage to the Employee and the
Employee’s dependents and spouse who also obtain other group health insurance
coverage from another source.  The Consulting Fee and COBRA Coverage Payment
will be paid via the Company’s regular payroll cycle, which is currently
bi-weekly.

3.3You will be an independent contractor of the Company, and this Agreement
shall not be construed to create any association, partnership, joint venture,
employee, or agency relationship between you and the Company for any purpose
during the Consulting Arrangement.  You will have no authority (and shall not
hold yourself out as having authority) to bind the Company and you shall not
make any agreements or representations on the Company's behalf without the
Company's prior written consent.  You acknowledge that you will receive an IRS
Form 1099-MISC from the Company for the duration of the Consulting Arrangement.

3.4Without limiting Section 3.3, you will not be eligible to participate in any
vacation, group medical or life insurance, disability, profit sharing or
retirement benefits, or any other fringe benefits or benefit plans offered by
the Company to its employees, and the Company will not be responsible for
withholding or paying any income, payroll, Social Security, or other federal,
state, or local taxes, making any insurance contributions, including for
unemployment or disability, or obtaining worker's compensation insurance on your
behalf.  You shall be responsible for, and shall indemnify the Company against,
all such taxes or contributions, including penalties and interest.  Any persons
employed or engaged by you in connection with the performance of the Services
shall be your employees or contractors and you shall be fully responsible for
them and indemnify the Company against any claims made by or on behalf of any
such employee or contractor.

3.5Upon prior written approval from the Company’s General Counsel, you are free
to accept engagements from others during the Consulting Arrangement, so long as
those engagements do not prevent you from performing the Services or otherwise
violate any obligations

 

Page 3 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

under this Agreement, the Employment Agreement, or the Award Agreement,
including the non-competition and non-solicitation provisions.

3.6You are solely responsible for any travel or other costs or expenses incurred
by you in connection with the performance of the Services, and in no event shall
the Company reimburse you for any such costs or expenses unless the Company
requires that you travel outside of New England and you have obtained
preapproval for the costs and expenses.

3.7The Restricted Activities and Restrictive Covenants contained in Paragraph 3
of the Employment Agreement and Attachment C to the Award Agreement pertaining
to Confidential Information, Documents, Intellectual Property, Restricted
Activities (including the non-competition and non-solicitation restrictions)
shall remain in full force and effect during the term of the Consulting
Arrangement and shall survive the Consulting Arrangement pursuant to the terms
of the Employment Agreement and the Award Agreement.  Employee specifically
agrees and acknowledges that in the event of a conflict between the Employment
Agreement and Award Agreement, the most restrictive covenant as to Employee
controls, and specifically, that Employee is subject to a two year
non-competition restriction as outlined in the Employment Agreement.

3.8Termination.

 

3.8.1You may terminate the Consulting Arrangement upon fourteen (14) days’
written notice to Company.  The Company may terminate the Consulting Arrangement
for Cause upon fourteen (14) days’ written notice to you.  “Cause” is determined
by the Company at the its sole discretion and includes, but is not limited to
(a) conduct by you that is detrimental to the Company or Brand (including,
without limitation: a determination by the Company that the Consulting
Arrangement and/or any action or omission by you may result in a material
detriment to the value or image of the “Planet Fitness” brand or an individual
Planet Fitness store; your violation of the Code of Conduct of the Company or
its subsidiaries); (b) activities that represent a conflict of interest as to,
or competition with, the Company (including, without limitation: your acceptance
of work (whether as an employee, consultant or otherwise) that lessens the value
or availability of your furnishing of the Services; your violation of any
statutory or common law duty of loyalty to the Company or its subsidiaries); (c)
failure to adequately and competently perform the Services (including, without
limitation: your failure to provide the Services to the best of your ability;
any dishonesty, theft, fraud, incompetence, or other misconduct; causing
disruption to the Company’s work or workplace); and (d) any other breach of this
Agreement, the Employment Agreement, or the Award Agreement that is not covered
by Paragraph 3.8.3.  In the event of termination by you pursuant to this clause,
the Company shall pay you on a pro-rata basis any Consulting Fees then due and
payable for any Services completed up to and including the date of such
termination and will cease providing COBRA Coverage Payments two weeks after
such termination.  The remaining COBRA Coverage Payment will be paid no later
than the Company’s next regularly scheduled payroll cycle.  The Special Vesting
Modification shall end upon the date of such termination.  

 

3.8.2The Consulting Arrangement, to include payment of Consulting Fees and COBRA
Coverage, and the Special Vesting Modification, may be immediately terminated by
the Company, at the Company’s sole discretion, by written notice to you if you

 

Page 4 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

become a Company franchisee or if you enter into any relationship with a Company
franchisee or vendor (including, without limitation, that of employee,
independent contractor, or consultant).  In the event of termination by you
pursuant to this clause, the Consulting Fees, COBRA Coverage Payment, and
Special Vesting Modification will be handled as outlined in Paragraph 3.8.1.

3.8.3You or the Company may terminate this Agreement, effective immediately upon
written notice to the other party to this Agreement, if the other party
materially breaches this Agreement, and such breach is incapable of cure, or
with respect to a material breach capable of cure, the other party does not cure
such breach within ten (10) days after receipt of written notice of such
breach.  

3.8.4Upon expiration or termination of the Consulting Arrangement for any
reason, or at any other time upon the Company’s written request, you shall
within five (5) days after such expiration or termination:

(a)deliver to the Company all deliverables (whether complete or incomplete) and
all hardware, software, tools, equipment, or other materials provided for your
use by the Company;

(b)deliver to the Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating, or based on the Confidential Information
(defined in Attachment C to the Award Agreement);

(c)permanently erase all of the Confidential Information from your computer
systems; and

(d)certify in writing to the Company that you have complied with the
requirements of this clause.

3.9Property, Expenses. You warrant that: (i) by the close of business on
December 30, 2017, you will have submitted all legitimate requests for
reimbursement of business expenses, and (ii) by the close of business on
December 31, 2018, you will return all Company property and data that has been
in your possession or control including but not limited to the Company credit
card, Company issued equipment (including, but not limited, to, the laptop,
iPad, and printer), computer recorded information, tangible property, entry
cards, keys and cell phone, and that if you have used any non-Company computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company confidential or proprietary data, materials or information, you agree to
provide the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems and you will provide the Company with access to
such systems as requested to verify that the necessary copying and/or deletion
is completed. The Company will reimburse you in accordance with Company
policies.

4.Releases.  In accordance with paragraph 2(a)(iii) of the Award Agreement, you
hereby agree to the following Release:

 

Page 5 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

4.1To the fullest extent permitted by law, you, on behalf of yourself and your
successors-in-interest, heirs, executors, agents, trustees, affiliates,
servants, representatives, transferees, successors and assigns, hereby release
and forever discharge the Company, its parents, subsidiaries and affiliates and
all of their respective past, present and/or future predecessors, successors,
agents, officers, directors, employees, parent companies, shareholders, employee
benefit plans, administrators, trustees, attorneys and representatives, and all
others connected with any of them, both individually and in their official
capacities (“Releasees”), from and against any and all claims, demands,
obligations, liabilities, costs, expenses, fees (including without limitation
attorneys' fees), actions, causes of action, rights, promises, judgments,
losses, liens and damages of every kind, combination or description, in law or
at equity, which you have against the Releasees or have ever had, whether known
or unknown, anticipated or unanticipated, liquidated or unliquidated, fixed,
conditional or contingent, concerning, relating to, or arising out of any
alleged acts or omissions by any of the Releasees from the beginning of time to
the date on which you execute this Agreement, including, without limitation, all
claims arising under any act, statute, constitution, regulation, executive
order, ordinance, or the common law. Without limiting the generality of the
foregoing, the claims released by you hereunder include, but are not limited to
claims under any employment laws, including, but not limited to, claims of
unlawful discharge, retaliation, breach of contract, breach of the covenant of
good faith and fair dealing, fraud, violation of public policy, defamation,
physical injury, emotional distress, claims for additional compensation or
benefits arising out of your employment or your separation of employment, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Family and
Medical Leave Act, the Employee Retirement Income Security Act, the New
Hampshire Law Against Discrimination and any other federal, state or local laws
and/or regulations relating to employment, leaves of absence from employment, or
employment discrimination, including, without limitation, claims based on age or
under the Age Discrimination in Employment Act of 1967 (“ADEA”) or Older Workers
Benefit Protection Act, and/or claims based on disability or under the Americans
with Disabilities Act. This release also includes claims arising under the
Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514; Sections 748(h)(i), 922(h)(i), and
1057 of the Dodd-Frank Wall Street and Consumer Protection Act (the “Dodd Frank
Act”), 7 U.S.C. §26(h), 15 U.S.C. §78u-6(h)(i) and 12 U.S.C. §5567(a), but this
Agreement does not release any right you may have to receive a monetary award
from the Securities and Exchange Commission (the “SEC”) as an SEC Whistleblower,
pursuant to the bounty provision under Section 922(a)-(g) of the Dodd Frank Act,
7 U.S.C. Sec. 26(a)-(g), or directly from any other federal or state agency
pursuant to a similar program. You recognize and agree that this is a general
release, waiving and releasing claims to the fullest extent permitted under the
law. You also knowingly and intentionally waive any rights to any additional
recovery that might be sought on your behalf against the Releasees by any other
person, entity, local, state or federal government or agency thereof, including
specifically and without limitation, the state and federal Departments of Labor.
The parties intend that the claims released herein be construed as broadly as
possible.

4.2You and the Company do not intend to release claims that you may not release
as a matter of law.

4.3Notwithstanding the foregoing, nothing in this Agreement prohibits you from
reporting possible violations of federal law or regulation to any governmental
agency or entity including but not limited to the Department of Justice, the
Securities and Exchange Commission,

 

Page 6 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

Congress, and any Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation.  You
do not need the prior authorization of the Company to make any such reports or
disclosures and you are not required to notify the Company that you have made
such reports or disclosures.

4.4Nothing in this Agreement shall be construed to prohibit you from filing a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, or other applicable state or local agency or from
participating in any way with any investigation or proceeding conducted by any
such agency.  However, you understand and agree that, by entering into this
Agreement, you are releasing your right to recover monetary damages or other
individual relief in any charge, complaint or lawsuit filed by you or by anyone
else on your behalf.

4.5You acknowledge that in accordance with paragraph 2(a)(iii) of your Award
Agreement, your retention of the vested portion of the Class M Units awarded to
you pursuant to the Award Agreement is contingent on you signing this Agreement.

5.Employee’s Representations.  You understand and agree that any and all of your
obligations to the Company regarding confidentiality, non-solicitation,
non-disparagement, and non-competition to which you previously agreed continue
following the Separation Date and are not impacted by this Agreement, and the
instance of a conflict between this Agreement, the Employment Agreement and the
Award Agreement, the more restrictive covenant applies.  Specifically, you
hereby represent and warrant to the Company, with full knowledge that the
Company intends to rely on these representations, the following:

5.1Confidential Information. As an employee of and attorney for the Company, you
had access to and may be in possession of non-public information about the
Company, its affiliates and parent, and the Company’s business plans, products,
employees and strategies.  Subject to Section 5.6 below, you shall not disclose
such confidential information directly or indirectly to any person or entity
outside of the Company.  Additionally, you will continue to abide by the terms
of any agreement regarding confidentiality or non-competition you signed
previously with the Company, including the Employment Agreement and Award
Agreement.

5.2Non-solicitation of Employees.  Pursuant to the Employment Agreement and
Award Agreement, you agree that you are subject to a non-solicitation agreement
between you and the Company, and those provisions remain in full force and
effect.

5.3Non-compete. Pursuant to the Employment Agreement, you agree that you are
subject to a two (2) year non-competition agreement between you and the Company,
which remains in full force and effect.

5.4Non-disparagement. Subject to Section 5.6 below, you agree that you shall
not, directly or indirectly, by any manner or means, in public or in private,
disparage orally or in writing the Releasees, or the Company or its affiliates’
business, management, products or services, and that you will not otherwise do
or say anything that could disrupt the good morale of employees of the Company
or any of its affiliates or harm the interests or reputation of the Company or
any of its affiliates.  Similarly, the Company’s Section 16 Officers and Board
of Directors agree that they

 

Page 7 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

will not, directly or indirectly, by any manner or means, in private or in
public, disparage you orally or in writing, or otherwise do or say anything that
could harm your interests or reputation, and the Company will notify its Section
16 Officers and Board of Directors of this obligation.  Nothing in this
paragraph shall prohibit either Company representatives or Employee from
providing truthful information in response to a legal proceeding or media report
or inquiry.

5.5You acknowledge that from and after the Separation Date, you shall have no
authority to represent yourself as an employee or agent of the Company, and you
agree not to represent yourself thereafter as an employee or agent of the
Company.

5.6Nothing in this Agreement limits, restricts or in any other way affects your
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency, concerning matters relevant
to the governmental agency or entity.  In addition, an action that would
otherwise count as trade secret misappropriation will be immunized if the
disclosure (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

5.7Cooperation with Litigation.  During and for two years following the
termination of Employee’s Consulting Arrangement (regardless of the reason for
Employee’s termination), Employee agrees to cooperate with the Company and make
himself readily available to the Company, the Company’s Legal Department, and
the Company’s outside counsel, or any of its advisers, as the Company may
reasonably request, to assist it in any matter regarding the Company and its
parent, affiliates and franchisees, including giving truthful testimony in any
litigation, potential litigation or any internal investigation or
administrative, regulatory, judicial or quasi-judicial proceedings involving the
Company over which Employee has knowledge, experience or information.  Employee
acknowledges that this could involve, but is not limited to, responding to or
defending any regulatory or legal process, providing information in relation to
any such process, preparing witness statements, and preparing for and giving
evidence in person on behalf of the Company.  This responsibility and agreement
is considered a critical component of the Services.  Further, upon expiration of
the Consulting Arrangement, Employee agrees to continue his Cooperation with
Litigation, and for the two years following expiration of the Consulting
Arrangement, the Company shall reimburse Employee a reasonable hourly rate for
his time (not to exceed $150/hour) and any reasonable expenses incurred by
Employee as a consequence of complying with obligations under this clause,
provided that such expenses are approved in advance by the Company.

6.No Admission of Liability.  This Agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, parents, affiliates, divisions, successors or assigns.  This
Agreement shall be afforded the maximum protection allowable under any state or
federal provisions regarding such admissibility.

 

Page 8 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

7.Limited Indemnification.  The Company agrees that if Employee is made a party
or is threatened to be made a party, or is required to appear as a witness to
any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director or officer of the Company, if such action is alleged in the Employee’s
official capacity as a director, officer, employee or agent while serving as a
director, officer, employee or agent, he shall be indemnified and held harmless
by the Company to the fullest extent authorized by law and the Company’s bylaws,
as the same exists or may hereafter be amended, against all costs and expenses
incurred or suffered by Employee in connection therewith (unless Employee
engaged in actions or omissions that constitute gross negligence, willful
misconduct, misfeasance, malfeasance, or illegal conduct in which case
indemnification will be unavailable and void).  Such indemnification (and the
stated limitations on same) shall continue as to Employee even if Employee has
ceased to be an officer, director or agent, or is no longer employed by the
Company.  Employee agrees to fully cooperate with the Company should any
Proceeding commence.

8.Waiver and Invalidity. The failure of any party to enforce at any time any of
the provisions of this Agreement shall in no way be construed as a waiver of any
such provision, nor in any way affect the validity of this Agreement or any part
thereof or the right of any party thereafter to enforce each and every such
provision.  No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach.  The parties agree that the provisions
of this Agreement shall be deemed severable and that the invalidity or
unenforceability of any portion or any provision shall not affect the validity
or enforceability of the other portions or provisions.  Such provisions shall be
appropriately limited and given effect to the extent that they may be
enforceable.

9.Remedies for Breach by Employee.  You understand and agree that the Company’s
obligation to perform under this Agreement is conditioned upon your covenant and
promise to the Company as set forth in this Agreement, the Employment Agreement,
and the Award Agreement.  In the event you breach any such covenants and
promises, or cause any such covenants or promises to be breached, you
acknowledge and agree that the Company may suspend performance under this
Agreement and/or seek all legal remedies including injunctive relief to enforce
the provisions of this Agreement.  Should the Company prevail in any litigation
associated with your breach of this Agreement, your Employment Agreement, or
your Award Agreement, the Company will be entitled to reimbursement of its
attorneys’ fees and costs incurred in pursuing/defending same.

10.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New Hampshire without regard to its conflict of laws
principles.

11.Successors, Assigns, and Representatives. This Agreement shall inure to and
be binding upon the parties hereto, their respective heirs, legal
representatives, successors, and assigns.

12.Entire Agreement. This Agreement constitutes the entire agreement between you
and Releasees with respect to the subject matter hereof and, unless specifically
noted in Section 6 of this Agreement, supersedes all prior negotiations and
agreements, whether written or oral, relating to such subject matter. You
acknowledge that neither Releasees nor their agents or attorneys have made

 

Page 9 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

any promise, representation or warranty whatsoever, either express or implied,
written or oral, which is not contained in this Agreement for the purpose of
inducing you to execute the Agreement, and you acknowledge that you have
voluntarily executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein.  This Agreement may only
be modified in a writing signed by the parties.

13.Review of Separation Agreement/Knowing and Voluntary Execution.  Employee
acknowledges and agrees that:

(a)the only consideration for his execution of this Agreement is that which is
stated herein, and there are no promises or agreement of any other kind which
have caused him to execute this Agreement;

(b)he has not relied on statements or representations by the Released Parties,
their agents or representatives, concerning the matters addressed in this
Agreement;

(c)he has carefully read and fully understands the provisions, meaning and
intent of this Agreement, including but not limited to its release and waiver of
claims and its final and binding effect;

(d)he has been given 21 days within which to consider this Agreement, he may
sign this Agreement in less than 21 days but it not required by the Company to
do so, and understands that if the Agreement is not executed within those 21
days, it will be void;

(e)if there have been any changes to a prior version of this Agreement (material
or immaterial), the 21-day consideration period will not be reset;

(f)he has been advised in writing to consult with an attorney prior to executing
this Agreement; and

(g)he knowingly and voluntarily enters into this Agreement.

14.Revocation Period and Effective Date.  For seven (7) days following his
execution of this Agreement (the “Revocation Period”), Employee may revoke the
Agreement and the Agreement shall not become effective or enforceable until the
Revocation Period has expired.  This Agreement shall not become effective until
the 8th day after signature by Employee (“Effective Date”).

15.Waiver of Jury Trial.  The Company and Employee hereby waive their rights to
a jury trial of any claim or cause of action based upon or rising out of this
Agreement.  This waiver is irrevocable, meaning that it may not be modified
either orally or in writing, and the waiver shall apply to any subsequent
amendments, renewals, supplements or modifications to this agreement.  In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the Court.




 

Page 10 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17

--------------------------------------------------------------------------------

 

If you agree to the terms of this Agreement, please sign below and return it to
Justin Vartanian, 4 Liberty Lane West, Hampton, NH 03842.

Sincerely,

Planet Fitness, Inc.

 

By: /s/ Christopher J. Rondeau

Christopher J. Rondeau

Chief Executive Officer

By signing this Agreement, I represent and warrant that I agree to all
provisions contained in this Agreement and hereby execute it voluntarily and
with full understanding of its terms.

 

Signed: /s/ Richard MooreDate: 11/30/17

Richard Moore

 

 

 

WSACTIVELLP:9483770.1

 

Page 11 of 11              Initial          Date

/s/ RM           11/30/17

/s/ CR           11/30/17